



Exhibit 10.5(b)
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
This Amendment No. 2 to Employment Agreement is entered into as of April 19,
2016, by and between Streamline Health Solutions, Inc., a Delaware corporation
with its headquarters in Atlanta, Georgia (the “Company”), and Nicholas A. Meeks
(“Executive”).
RECITALS:
WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated May 22, 2013 (the “Agreement”); and
WHEREAS, Company and Executive mutually agree to amend the Agreement as set
forth below.
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree to amend the Agreement as follows:
1.Section 11(d) of the Agreement is hereby deleted in its entirety and replaced
with the following:


Termination by the Company without Good Cause, by Executive for Good Reason, or
upon Non-Renewal of the Term by the Company. The Company may terminate this
Agreement and Executive’s employment at any time, including for reasons other
than Good Cause (as “Good Cause” is defined in Section 11(c) above), Executive
may terminate his employment at any time, including for Good Reason, or the
Company may elect not to renew the Term. For the purposes herein, “Good Reason”
shall mean (i) a material diminution of Executive’s base salary; (ii) a material
diminution in Employee’s authority, duties, or responsibilities; (iii) a
material change in geographic location at which the Employee must perform
services as of the Effective Date, which is Metropolitan Atlanta, Georgia; or
(iv) any other action or inaction that constitutes a material breach of the
terms of this Agreement; provided that Executive’s termination shall not be
treated as a resignation for Good Reason unless Executive provides the Company
with notice of the existence of the condition claimed to constitute Good Reason
within 90 days of the initial existence of such condition and the Company fails
to remedy such condition within 30 days following the Company’s receipt of such
notice. In the event that (i) the Company terminates the employment of Executive
during the Term for reasons other than for Good Cause, death or Continued
Disability or (ii) Executive terminates employment for Good Reason, then the
Company will pay Executive the sum of (A) accrued but unpaid salary through the
termination date (paid in accordance with the normal practices of the Company),
(B) expenses incurred by Executive prior to his


Page 1 of 4

--------------------------------------------------------------------------------






termination date for which Executive is entitled to reimbursement under (and
paid in accordance with) Section 4 herein, and (C) provided that Executive is
not in default of his obligations under Section 7, 8, or 9 herein, an amount
equal to the aggregate of (X) Executive’s annual base salary as in effect as of
the date of such termination from employment, and (Y) an amount equal to the
Executive’s target annual bonus for the fiscal year during which termination
occurs (A) through (C), collectively, the “Separation Benefits”). In such event,
the payments described in (C) in the preceding sentence shall be made following
Executive’s execution (and non-revocation) of a form of general release of
claims as is acceptable to the Board or the Committee if the general release
form is provided to the Executive within one month of the Executive’s date of
termination. In any event, that portion of the severance payment described in
clause (C) above that exceeds the “separation pay limit,” if any, shall be paid
to the Executive in a lump sum payment within thirty (30) days following the
date of Executive’s termination of employment (or such earlier date following
the date of Executive’s termination of employment, if any, as may be required
under applicable wage payment laws), but in no event later than the fifteenth
(15th) day of the third (3rd) month following the Executive’s date of
termination. The “separation pay limit” shall mean two (2) times the lesser of:
(1) the sum of Executive’s annualized compensation based upon the annual rate of
pay for services provided to the Company for the calendar year immediately
preceding the calendar year in which Executive’s date of termination occurs of
employment (adjusted for any increase during that calendar year that was
expected to continue indefinitely if Executive had not terminated employment);
and (2) the maximum dollar amount of compensation that may be taken into account
under a tax-qualified retirement plan under Code Section 401(a)(17) for the year
in which his termination of employment occurs. The lump-sum payment to be made
to Executive pursuant to this Section 4(a)(ii) is intended to be exempt from
Code Section 409A under the exemption found in Regulation Section 1.409A-1(b)(4)
for short-term deferrals. The remaining portion of the severance payment
described in clause (C) above shall be paid in periodic installments over the
15-month period commencing on the first post-termination payroll date following
expiration of the revocation period described above and shall be paid in
accordance with the normal payroll practices of the Company. Notwithstanding the
foregoing, in no event shall such remaining portion of the severance payment
described in clause (C) above be paid to Executive later than December 31 of the
second calendar year following the calendar year in which Executive’s date of
termination of employment occurs. The payments to be made to Executive pursuant
to the immediately preceding sentence are intended to be exempt from Code
Section 409A under the exemption found in Regulation Section 1.409A-1(b)(9)(iii)
for separation pay plans (i.e., the so-called “two times” pay exemption). For
the sake of clarity, no election by the Company not to renew the Term shall
trigger any rights to severance or other benefits.


Page 2 of 4

--------------------------------------------------------------------------------








2.Exhibit A to the Agreement shall be amended as follows:


a.
Paragraph 1 of such Exhibit A is hereby deleted in its entirety and replaced
with the following:



Base Salary. With effect from March 1, 2016, Base Salary will be paid at an
annualized rate of $270,000, which will be subject to annual review and
adjustment by the Committee or the Board but will not be reduced below $270,000.
Such amounts will be payable to Executive in accordance with the normal payroll
practices of the Company.


b.
Paragraph 2 of such Exhibit A is hereby deleted in its entirety and replaced
with the following:



Annual Bonus. Target annual bonus and target goals shall be set by the Committee
annually. Target annual bonus will be 40% of Executive’s then current annual
base salary. The annual bonus will be paid pursuant to such conditions as are
established by the Committee and, to the extent payable under a bonus plan,
subject to such terms and conditions as may be set out in such plan. The annual
bonus shall, if payable, be paid in cash no later than March 14 of the fiscal
year following the fiscal year during which Executive’s right to the annual
bonus vests.


3.This Amendment may be executed in one or more facsimile, electronic or
original counterparts, each of which shall be deemed an original and both of
which together shall constitute the same instrument.


4.Ratification. All terms and provisions of the Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect. From and after the date of this Amendment, all references to the term
“Agreement” in this Amendment or the original Agreement shall include the terms
contained in this Amendment.


IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Employment
Agreement as of the date first set forth above.
“Company”


Page 3 of 4

--------------------------------------------------------------------------------






STREAMLINE HEALTH SOLUTIONS, INC.


/s/ DAVID W. SIDES
By:    David W. Sides
    Title:    President & Chief Executive Officer


“Executive”


/s/ NICHOLAS A. MEEKS
By:    Nicholas A. Meeks


Page 4 of 4